Citation Nr: 1507107	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent since July 12, 2012 for bilateral hearing loss.  

2.  Entitlement to a total rating based upon individual unemployability based on service-connected disabilities (TDIU) prior to August 5 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972.  He also had unverified service with the Oklahoma Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript of that hearing is of record and associated with the Virtual VA e folder.  At that hearing, the Veteran withdrew the issue of service connection for PTSD.  

In an April 2011 Board decision, the Board denied the claim of service connection for an acquired psychiatric disorder.  The Board also remanded the issues of entitlement to initial increased ratings for bilateral hearing loss, tinnitus, and the issue raised on appeal for entitlement to a TDIU, all for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.  

By rating decision of December 2013, a TDIU rating was granted, effective August 5, 2005.  The issue of an initial rating in excess of 50 percent since August 5, 2005 for bilateral hearing loss and a TDIU prior to August 5, 2005 are still in appellate status.  The Veteran stated during the pendency of this appeal (during a July 2014 statement to VA) that he did not desire an initial increased rating since August 5,2005.  He continues to feel that his disability has worsened, but only warrants an increase in excess of 50 percent since July 12, 2012, when he was last examined by Mike's Hearing Center.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran continues to claim that his initial rating for bilateral hearing loss since July 12, 2012, is more severe than the current 50 percent rating reflects.  He states this is evidenced by an audiology examination he underwent in July 2012.  He also states that he warrants another videoconference hearing for his claim of TDIU, prior to August 5, 2005.  He indicated in an October 2011 Statement in Support of the Claim, that he wanted another videoconference hearing provided to him during which he could address further his claim for TDIU prior to August 2005.  

A review of the record reveals that the Veteran was provided a VA audiology examination in July 2014.  The April 2014 Board remand request for that examination was to determine the severity of the Veteran's bilateral hearing loss since August 2005.  The remand request indicated that all VA and private examinations performed since August 2005 that were in accordance with 38 C.F.R. § 4.85, be considered.  However, the examiner did not address the July 2012 audiology examination and statement performed by Mike's Hearing Center.  Moreover, the examiner stated that the July 2014 VA examination word recognition scores were not sufficient for rating purposes because of excessive rhyming or non-responses.  The remand also indicated that if test results were not sufficient for evaluation purposes as to the private examinations, this should be addressed with sufficient rationale.  Further, the VA examiner addressed the claim as to the etiology of the bilateral hearing loss rather than the severity of the hearing loss.  Service connection for bilateral hearing loss has already been granted in this case.  The severity of the Veteran's bilateral hearing loss is of issue in this regard.  

Finally, the Veteran stated that he desired a videoconference hearing to address his TDIU that was still connected with the claim.  The Veteran has a right to a hearing on request.  38 U.S.C.A. § 7107(b) (West 20142); 38 C.F.R. §§ 20.700(a)(e), 20.705 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ, to include the Veteran's private audiology examinations performed in July 2011 and July 2012.  

2.  Following completion of the above, the AOJ should schedule the Veteran for a VA audiology examination to determine the severity of his bilateral hearing loss disability.  The Virtual VA and VBMS files must be made available to and reviewed by the examiner in connection with the examination.  All indicated studies deemed necessary should be conducted.  The examination report should include a detailed account of all symptomatology found to be present.  The examiner should consider all VA and private examinations performed since August 2005, specifically to include the July 2012 Mike's Hearing Center report, that are in accordance with 38 C.F.R. § 4.85 (2014).  If the examinations performed during that period are not able to be used for evaluation purposes because they do not meet the regulations set forth, the examiner should clearly explain the reasoning for these findings and full rationale for the same should be provided.  

3.  Thereafter, the Veteran should be given the opportunity to supplement the record regarding any medical evidence which is deemed not adequate for rating purposes.  The AOJ should then readjudicate the initial rating and TDIU issues.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, should be provided with an appropriate Supplemental Statement of the Case, and should be given an opportunity to respond.  

4.  Schedule a videoconference hearing for the Veteran at the RO.  He should be notified of the date and the time of the hearing.  38 C.F.R. § 20.704(b) (2014).  After the hearing is held, or if the Veteran cancels the hearing or fails to report, the claims should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

